THE USA PLAN AN INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds M P & Q Supplement Dated May 10, 2016 This supplement updates and amends certain information contained in your variable annuity prospectus dated May 1, 1998, and subsequent supplements thereto. Please read it carefully and keep it with your variable annuity prospectus for future reference. UNCLAIMED PROPERTY Every state has some form of unclaimed property laws that impose varying legal and practical obligations on insurers and, indirectly, on Contract Owners, insureds, beneficiaries and other payees of proceeds. Unclaimed property laws generally provide for escheatment to the state of unclaimed proceeds under various circumstances. Contract Owners are urged to keep their own, as well as their beneficiaries’ and other payees’, information up to date, including full names, postal and electronic media addresses, telephone numbers, dates of birth, and Social Security numbers. Such updates should be communicated to Customer Service in writing at P.O. Box 5033, Minot, ND 58702-5033 or by calling 1-877 886-5050. CYBER SECURITY Like others in our industry, we are subject to operational and information security risks resulting from “cyber-attacks,” “hacking” or similar illegal or unauthorized intrusions into computer systems and networks. These risks include, among other things, the theft, misuse, corruption and destruction of data maintained online or digitally, denial of service attacks on websites and other operational disruption and unauthorized release of confidential customer information.
